Richardson, Judge,
delivered the opinion of the court.
The only objection which the court can entertain to a bond of indemnity, under the seventh section of the local act concerning the sheriff and marshal of St. Louis county, (Sess. Acts, 1855, p. 464,) is in relation to the sufficiency of the security; and of course the action of the court under the eighth section is not conclusive on the claimant as to any other valid objection to the bond.
The judgment will be affirmed;
the other judges concurring.